Exhibit 10.1

$600,000,000

INERGY, L.P.

INERGY FINANCE CORP.

7% SENIOR NOTES DUE 2018

PURCHASE AGREEMENT

September 13, 2010

WELLS FARGO SECURITIES, LLC

BARCLAYS CAPITAL INC.

J.P. MORGAN SECURITIES LLC

BANC OF AMERICA SECURITIES LLC

CREDIT SUISSE SECURITIES (USA) LLC

CITIGROUP GLOBAL MARKETS INC.

MORGAN STANLEY & CO. INCORPORATED

SUNTRUST ROBINSON HUMPHREY, INC.

c/o Wells Fargo Securities, LLC

301 South College Street

Charlotte, North Carolina 28288

Ladies and Gentlemen:

Inergy, L.P., a Delaware limited partnership (the “Partnership”), and Inergy
Finance Corp., a Delaware corporation (“Finance Corp” and together with the
Partnership, the “Issuers”), propose, upon the terms and conditions set forth
herein, to issue and sell to you, as the initial purchasers (the “Initial
Purchasers”), $600,000,000 in aggregate principal amount of their 7% Senior
Notes due 2018 (the “Notes”). The Notes will (i) have terms and provisions that
are summarized in the Offering Memorandum (as defined below) and (ii) are to be
issued pursuant to an Indenture (the “Indenture”) to be entered into among the
Issuers, the Guarantors (as defined below) and U.S. Bank National Association,
as trustee (the “Trustee”).

The Issuers’ obligations under the Notes, including the due and punctual payment
of interest on the Notes, will be guaranteed (the “Guarantees”) by Inergy
Propane, LLC, a Delaware limited liability company (the “Operating Company”),
Inergy Midstream, LLC, a Delaware limited liability company (“Midstream”),
Inergy Sales & Service, Inc., a Delaware corporation (“Service Sub”), L & L
Transportation, LLC, a Delaware limited liability company (“L & L
Transportation”), Inergy Transportation, LLC, a Delaware limited liability
company (“Inergy Transportation”), Finger Lakes LPG Storage, LLC, a Delaware
limited liability company (“Finger Lakes”), Inergy Gas Marketing, LLC, a
Delaware limited liability company (“Inergy Gas”), Stellar Propane Service, LLC,
a Delaware limited liability company (“Stellar Propane”), Inergy Storage, Inc.,
a Delaware corporation (“Storage”), Central New York Oil



--------------------------------------------------------------------------------

And Gas Company, L.L.C., a New York limited liability company (“CNYOGC”),
Arlington Storage Company, LLC, a Delaware limited liability company (“Arlington
Storage”), US Salt, LLC, a Delaware limited liability company (“US Salt”),
Liberty Propane, L.P., a Delaware limited partnership (“Liberty”), Liberty
Propane GP, LLC, a Delaware limited liability company (“Liberty GP”), Liberty
Propane Operations, LLC, a Delaware limited liability company (“Liberty
Operations”), Inergy Pipeline East, LLC, a Delaware limited liability company
(“Inergy East”, and together with the Operating Company, Midstream, Service Sub,
L & L Transportation, Inergy Transportation, Finger Lakes, Inergy Gas, Stellar
Propane, Storage, CNYOGC, Arlington Storage, US Salt, Liberty, Liberty GP and
Liberty Operations, the “Guarantors”). As used herein, the term “Notes” shall
include the Guarantees, unless the context otherwise requires. The Issuers and
the Guarantors are referred to as the “Inergy Parties.”

Inergy Holdings, L.P., a Delaware limited partnership, owns (either directly or
indirectly through its wholly-owned subsidiaries) 100% of the issued and
outstanding membership interests in each of Inergy Partners, LLC, a Delaware
limited liability company (the “Non-Managing General Partner”), and Inergy GP,
LLC, a Delaware limited liability company (the “Managing General Partner”) (the
Managing General Partner and the Non-Managing General Partner are sometimes
collectively referred to herein as the “General Partners”).

This is to confirm the agreement concerning the purchase of the Notes from the
Issuers by the Initial Purchasers.

1. Certain Defined Terms. As used in this Agreement:

(a) “Applicable Time” means 3:30 p.m. (New York City time) on the date of this
Agreement; and

(b) “Pricing Disclosure Supplement” means the summary of the terms of the Notes
dated the date of this Agreement and attached hereto as Exhibit A.

2. Preliminary Offering Memorandum and Offering Memorandum. The Notes will be
offered, issued and sold to the Initial Purchasers without registration under
the Securities Act of 1933, as amended (the “Act”), in reliance on an exemption
pursuant to Section 4(2) under the Act. At or prior to the Applicable Time, the
Issuers and the Guarantors shall have prepared a preliminary offering memorandum
dated September 13, 2010 (the “Preliminary Offering Memorandum”), and the
Pricing Disclosure Supplement. Except as provided in the last sentence of this
paragraph, as used herein, “Offering Memorandum” shall mean the Preliminary
Offering Memorandum as supplemented by the Pricing Disclosure Supplement.
Promptly after the Applicable Time and in any event no later than the second
business day following the Applicable Time, the Issuers and the Guarantors will
prepare an offering memorandum dated the date hereof (the “Final Offering
Memorandum”). The Issuers and the Guarantors hereby confirm that they have
authorized the use of the Preliminary Offering Memorandum, the Pricing
Disclosure Supplement and the Final Offering Memorandum in connection with the
offering and resale of the Notes by the Initial Purchasers. From and after the
time the Final Offering Memorandum is prepared, all references herein to the
Offering Memorandum shall be deemed to be a reference to both the Offering
Memorandum and the Final Offering Memorandum.

 

2



--------------------------------------------------------------------------------

Any reference to the Preliminary Offering Memorandum or the Final Offering
Memorandum shall be deemed to refer to and include any documents incorporated by
reference therein (the “Incorporated Documents”). All documents filed under the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and so deemed to be included in the Offering Memorandum, as the case may be, or
any amendment or supplement thereto, are hereinafter called the “Exchange Act
Reports.”

It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Act, the Notes (and all securities issued in exchange therefor, in
substitution thereof) shall bear the following legend (along with such other
legends as the Initial Purchasers and their counsel deem necessary):

‘‘THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF INERGY, L.P. AND INERGY
FINANCE CORP. THAT (A) THIS NOTE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED, ONLY (I) TO AN ISSUER, (II) IN THE UNITED STATES TO A PERSON WHOM
THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (III) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (IV) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE), OR (V) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, AND IN EACH OF CASES (I) THROUGH (V) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY SUBSEQUENT PURCHASER
OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.’’

 

3



--------------------------------------------------------------------------------

You have advised the Issuers that you will make offers (the “Exempt Resales”) of
the Notes purchased by you hereunder on the terms set forth in the Offering
Memorandum, as amended or supplemented, solely to (i) persons whom you
reasonably believe to be “qualified institutional buyers” as defined in Rule
144A under the Act (“QIBs”) and (ii) outside the United States to certain
persons in offshore transactions in reliance on Regulation S under the Act.
Those persons specified in clauses (i) and (ii) are referred to herein as the
(“Eligible Purchasers”). You will offer the Notes to Eligible Purchasers
initially at a price equal to 100% of the principal amount thereof. Such price
may be changed at any time without notice.

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement attached
hereto as Exhibit B (the “Registration Rights Agreement”) among the Inergy
Parties and the Initial Purchasers to be dated September 27, 2010 (the “Closing
Date”), for so long as such Notes constitute “Registrable Securities” (as
defined in the Registration Rights Agreement). Pursuant to the Registration
Rights Agreement, the Inergy Parties will agree to file with the Commission
under the circumstances set forth therein, a registration statement under the
Act relating to the Issuers’ 7% Senior Notes due 2018 (the “Exchange Notes”) and
the Guarantors’ Exchange Guarantees (the “Exchange Guarantees”) to be offered in
exchange for the Notes and the Guarantees. Such portion of the offering is
referred to as the “Exchange Offer.”

On or prior to the Closing Date, the Initial Purchasers will execute an escrow
agreement, in the form and substance to be agreed between U.S. Bank National
Association, as escrow agent (the “Escrow Agent”), U.S. Bank National
Association, as trustee under the Indenture (the “Trustee”) and the Initial
Purchasers, which shall conform in all material respects with the description
thereof included in the Offering Memorandum (the “Escrow Agreement”), and will
direct the deposit in an escrow account (the “Escrow Account”) with the Escrow
Agent, of the aggregate purchase price of the Notes under Section 5. The Escrow
Agreement shall provide that the escrowed funds shall only be released and paid
out pursuant to the terms of the Escrow Agreement.

Upon consummation of the transactions contemplated by the Purchase and Sale
Agreement with respect to the sale of the membership interests in Tres Palacios
Gas Storage LLC, a Delaware limited liability company (“Tres Palacios”), by and
among TP Gas Holding LLC and Midstream, dated September 3, 2010 (the “Tres
Palacios Purchase Agreement”), Tres Palacios and TP Gas Lessor LLC, a Delaware
limited liability company (“TP Gas Lessor”), as Guarantors under the Indenture,
will enter into a joinder agreement to this Agreement, the form of which is
attached hereto as Exhibit E (the “Joinder Agreement”), pursuant to which Tres
Palacios and TP Gas Lessor will each become a party to this Agreement and a
party to the Registration Rights Agreement.

3. Representations, Warranties and Agreements of the Inergy Parties. The Inergy
Parties, jointly and severally, represent, warrant and agree as follows:

(a) No Material Misstatements or Omissions. The Offering Memorandum, as of the
Applicable Time, does not, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made therein, in light of the circumstances under which
they were made, not misleading, except that

 

4



--------------------------------------------------------------------------------

this representation and warranty does not apply to statements in or omissions
from the Offering Memorandum made in reliance upon and in conformity with
information relating to the Initial Purchasers furnished to the Issuers in
writing by or on behalf of the Initial Purchasers expressly for use therein,
which information is specified in Section 13.

(b) No Similar Class of Registered Securities. When the Notes and Guarantees are
issued and delivered pursuant to this Agreement, such Notes and Guarantees will
not be of the same class (within the meaning of Rule 144A under the Act) as
securities of the Issuers or the Guarantors that are listed on a national
securities exchange registered under Section 6 of the Exchange Act or that are
quoted in a United States automated inter-dealer quotation system.

(c) Incorporated Documents. The Incorporated Documents, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act, and the rules and regulations
(“Rules and Regulations”) of the United States Securities and Exchange
Commission (the “Commission”) thereunder, and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(d) No Issuer Written Communications. The Partnership (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the Notes
(each such communication by the Partnership or its agents and representatives
(other than a communication referred to in clause (i) below) an “Issuer Written
Communication”) other than (i) the Offering Memorandum and (ii) any electronic
road show or other written communications, in each case used in accordance with
Section 6(m). Each such Issuer Written Communication, when taken together with
the Offering Memorandum as of the Applicable Time, did not, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Partnership makes no representation and warranty with respect to any
statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Partnership in writing by such Initial Purchaser
expressly for use in any Issuer Written Communication.

(e) No Solicitation or Advertisement

(i) Assuming that your representations and warranties in Section 4(b) are true,
the purchase and resale of the Notes pursuant hereto (including pursuant to the
Exempt Resales) is exempt from the registration requirements of the Act. No form
of general solicitation or general advertising within the meaning of Regulation
D (including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by the Inergy Parties or any of their respective representatives (other than
you, as to whom the Inergy Parties make no representation) in connection with
the offer, issuance and sale of the Notes.

 

5



--------------------------------------------------------------------------------

(ii) No form of general solicitation or general advertising was used by the
Inergy Parties or any of their respective representatives (other than you, as to
whom the Inergy Parties make no representation) with respect to Notes sold
outside the United States to non-U.S. persons (as defined in Rule 902 under the
Act), by means of any directed selling efforts within the meaning of Rule 902
under the Act, and the Issuers, any affiliate of the Issuers and any person
acting on its or their behalf (other than you, as to whom the Issuers and the
Guarantors make no representation) has complied with and will implement the
“offering restrictions” required by Rule 902.

(f) No Order Preventing Exempt Resales. The Preliminary Offering Memorandum and
Offering Memorandum have been prepared by the Inergy Parties for use by the
Initial Purchasers in connection with the Exempt Resales. No order or decree
preventing the use of the Preliminary Offering Memorandum or the Offering
Memorandum, or any order asserting that the transactions contemplated by this
Agreement are subject to the registration requirements of the Act has been
issued and no proceeding for that purpose has commenced or is pending or, to the
knowledge of the Inergy Parties, is contemplated.

(g) Formation, Good Standing and Foreign Qualification of the Inergy Parties.
Each of the Inergy Parties and each of the General Partners has been duly
organized and is validly existing and in good standing under the laws of its
jurisdiction of organization with all necessary limited liability company or
partnership power and authority to own or lease its properties and to conduct
its business, in all material respects as described in the Offering Memorandum.
Each of the Inergy Parties and the General Partners is duly registered or
qualified as a foreign entity for the transaction of business under the laws of
each jurisdiction in which the character of the business conducted by it or the
nature or location of the properties owned or leased by it makes such
registration or qualification necessary, except where the failure so to register
or qualify would not have a material adverse effect on the business, financial
condition or results of operations of the Inergy Parties, taken as a whole
(“Material Adverse Effect”).

(h) Ownership of General Partner Interests in the Partnership. The General
Partners are the only general partners of the Partnership. The Non-Managing
General Partner owns an approximate 0.6% general partner interest in the
Partnership and the Managing General Partner owns a non-economic, managing
general partner interest in the Partnership; such general partner interests have
been duly authorized and validly issued in accordance with the Second Amended
and Restated Agreement of Limited Partnership of the Partnership, as amended
(the “Partnership Agreement”); and except as described in the Partnership
Agreement or the Offering Memorandum, each General Partner owns its general
partner interest free and clear of all liens, encumbrances, security interests,
charges or claims (other than those created by the Credit Agreement dated as of
November 24, 2009, as amended, by and among the Partnership and the lenders
therein (the “Credit Agreement”).

(i) Capitalization. The issued and outstanding limited partner interests of the
Partnership consist of 77,676,764 Common Units and the incentive distribution
rights, as defined in the Partnership Agreement (the “Incentive Distribution
Rights”). All outstanding Common Units and the Incentive Distribution Rights and
the limited partner interests represented thereby

 

6



--------------------------------------------------------------------------------

have been duly authorized and validly issued in accordance with the Partnership
Agreement and are fully paid (to the extent required under the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
matters described in Sections 17-607 and 17-804 of the Delaware Revised Uniform
Limited Partnership Act (the “Delaware LP Act”)).

(j) Ownership of Finance Corp. and the Guarantors. The Partnership owns,
directly or indirectly, 100% of the issued shares of capital stock, membership
interests or limited partner interests, as applicable, in each of Finance Corp.
and the Guarantors; such shares of capital stock, membership interests or
limited partner interests have been duly authorized and validly issued in
accordance with the bylaws, partnership agreement or limited liability company
agreement of such entity (collectively, the “Organizational Documents”) and are
fully paid (to the extent required under such Organizational Documents) and
nonassessable (except (i) in the case of an interest in a Delaware limited
liability company, as such nonassessability may be affected by Sections 18-607
and 18-804 of the Delaware Limited Liability Company Act (the “Delaware LLC
Act”) and (ii) in the case of an interest in a limited liability company formed
under the laws of another domestic state, as such nonassessability may be
affected by similar provisions of such state’s limited liability company
statute, as applicable); and except as described in the Organizational
Documents, the Partnership owns such shares of capital stock, membership
interests or limited partner interests free and clear of all liens,
encumbrances, security interests, charges or claims (other than those securing
obligations under the Credit Agreement).

(k) No Other Subsidiaries. The Partnership does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed on Schedule II attached hereto. Neither the Partnership nor
any of its subsidiaries own, directly or indirectly, any equity or long-term
debt securities of any corporation, partnership, limited liability company,
joint venture, association or other entity, other than as set forth on Schedule
II attached hereto. Other than its ownership of partnership interests in the
Partnership, the Managing General Partner does not own, and at the Closing Date
will not own, directly or indirectly, any equity or long-term debt securities of
any corporation, partnership, limited liability company, joint venture,
association or other entity.

(l) Authorization to Execute this Agreement. This Agreement has been duly
authorized, validly executed and delivered by each of the Inergy Parties.

(m) Authorization to Issue and Sell Notes. The Issuers have all requisite
corporate or partnership power and authority to issue, sell and deliver the
Notes. The Notes have been duly authorized by the Issuers and, when duly
executed by the Issuers in accordance with the terms of the Indenture, assuming
due authentication of the Notes by the Trustee, upon delivery to the Initial
Purchasers against payment therefor in accordance with the terms hereof, will be
validly issued and delivered, and will constitute valid and binding obligations
of the Issuers entitled to the benefits of the Indenture, enforceable against
the Issuers in accordance with their terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless whether such enforceability is
considered in a proceeding in equity or at law).

 

7



--------------------------------------------------------------------------------

(n) Authorization to Issue Exchange Notes. The Issuers have all requisite
corporate or partnership power and authority to issue the Exchange Notes. The
Exchange Notes have been duly and validly authorized by the Issuers and if and
when duly issued, executed and authenticated by the Trustee in accordance with
the terms of the Indenture and delivered in accordance with the Exchange Offer
provided for in the Registration Rights Agreement, will constitute valid and
binding obligations of the Issuers entitled to the benefits of the Indenture,
enforceable against the Issuers in accordance with their terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless whether such
enforceability is considered in a proceeding in equity or at law).

(o) Authorization and Enforceability of Guarantees. Each Guarantor has all
requisite corporate, limited liability company or partnership power and
authority to issue the Guarantees. The Guarantees have been duly and validly
authorized by the Guarantors and upon the due execution, authentication and
delivery of the Notes in accordance with the Indenture and the issuance of the
Notes in the sale to the Initial Purchasers contemplated by this Agreement, will
constitute valid and binding obligations of the Guarantors, enforceable against
the Guarantors in accordance with their terms, except as such enforceability may
be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless whether such enforceability is
considered in a proceeding in equity or at law).

(p) Authorization and Enforceability of Exchange Guarantees. Each Guarantor has
all requisite corporate, limited liability company or partnership power and
authority to issue the Exchange Guarantees. The Exchange Guarantees have been
duly and validly authorized by the Guarantors and if and when duly issued and
delivered by the Guarantors in accordance with the terms of the Indenture and
upon the due execution and authentication of the Exchange Notes in accordance
with the Indenture and the issuance and delivery of the Exchange Notes in the
Exchange Offer contemplated by the Registration Rights Agreement, will
constitute valid and binding obligations of the Guarantors, entitled to the
benefits of the Indenture, enforceable against the Guarantors in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless whether such enforceability is considered in a proceeding
in equity or at law).

(q) Authorization and Enforceability of the Indenture. Each of the Inergy
Parties has all requisite corporate, limited liability company or partnership
power and authority to enter into the Indenture. The Indenture has been duly and
validly authorized by the Inergy Parties, and upon its execution and delivery by
the Inergy Parties and, assuming due authorization, execution and delivery by
the Trustee, will constitute the valid and binding agreement of the Inergy
Parties, enforceable against the Inergy Parties in accordance with its terms,
except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless whether such enforceability is considered in a proceeding in equity
or at law); no qualification of the Indenture under the Trust Indenture Act of
1939 (the “1939 Act”) is required in connection with the offer, issuance and

 

8



--------------------------------------------------------------------------------

sale of the Notes contemplated hereby or in connection with the Exempt Resales.
The Indenture conforms in all material respects to the requirements of the 1939
Act and the Rules and Regulations applicable to an indenture that is qualified
thereunder.

(r) Authorization and Enforceability of the Registration Rights Agreement. Each
of the Inergy Parties has all requisite corporate, limited liability company or
partnership power and authority to enter into the Registration Rights Agreement.
The Registration Rights Agreement has been duly authorized by the Inergy Parties
and, when executed and delivered by the Inergy Parties in accordance with the
terms hereof and thereof, will be validly executed and delivered and (assuming
the due authorization, execution and delivery thereof by you) will be the
legally valid and binding obligation of the Inergy Parties in accordance with
the terms thereof, enforceable against the Inergy Parties in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditor’s rights generally, by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and, as to rights of indemnification and contribution thereunder may be limited
by federal or state law or by principles of public policy.

(s) Accuracy of Statements. The Indenture, the Notes, the Guarantees and the
Registration Rights Agreement will or do, as applicable, conform in all material
respects to the description thereof in the Offering Memorandum.

(t) Enforceability of Other Agreements. (i) Each of the Organizational Documents
has been duly authorized, executed and delivered by the parties thereto and is a
valid and legally binding agreement of such party, enforceable against such
party in accordance with its terms; (ii) the Tres Palacios Purchase Agreement
has been duly authorized, executed and delivered by Midstream and is a valid and
legally binding agreement of Midstream, enforceable against Midstream in
accordance with its terms and (iii) the First Amended and Restated Agreement and
Plan of Merger, by and among the Partnership, the Managing General Partner, NRGP
Limited Partner, LLC, Holdings, Inergy Holdings GP, LLC, and NRGP MS, LLC, dated
September 3, 2010 (the “Merger Agreement” and, together with the Tres Palacios
Purchase Agreement, the “Transaction Agreements”), has been duly authorized,
executed and delivered by the Inergy Parties and General Partners (collectively,
the “Inergy Entities”) party thereto and is a valid and legally binding
agreement of such Inergy Entities, enforceable against such Inergy Entities in
accordance with its terms; provided that, the enforceability of the agreements
described in this Section 4(t) may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); and provided, further, that the indemnity, contribution and
exoneration provisions contained in any of such agreements may be limited by
applicable laws and public policy.

(u) No Conflicts. Except as disclosed in the Offering Memorandum, none of the
offering, issuance and sale of the Notes and the Guarantees by the Issuers and
the Guarantors, respectively, the execution, delivery and performance of the
Notes, the Guarantees, the Exchange Notes, the Indenture, the Registration
Rights Agreement, the Exchange Guarantees and this Agreement by the Inergy
Parties and the Transaction Agreements by Midstream or the Inergy

 

9



--------------------------------------------------------------------------------

Entities that are parties thereto, as applicable, or the consummation of the
transactions contemplated by this Agreement or the Transaction Agreements
(i) constitutes or will constitute a violation of the Organizational Documents,
(ii) constitutes or will constitute a breach or violation of, or a default (or
an event which, with notice or lapse of time or both, would constitute such a
default) under, any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which any of the Inergy Parties is a party or
by which any of them or any of their respective properties may be bound, other
than those breaches, violations or defaults that have been waived;
(iii) violates or will violate any law, administrative regulation or
administrative or court decree applicable to the Inergy Parties, or (iv) results
or will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of any of the Inergy Parties, which breaches,
violations, defaults or liens, in the case of clauses (ii), (iii) or (iv) would,
individually or in the aggregate, have a Material Adverse Effect.

(v) No Consents. No permit, consent, approval, authorization, order,
registration, filing or qualification (“consent”) of or with any court,
governmental agency or body having jurisdiction over the Inergy Parties or any
of their respective properties is required for the offering, issuance and sale
of the Notes and the Guarantees by the Issuers in the manner contemplated herein
or in the Offering Memorandum or the execution, delivery and performance of this
Agreement, the Indenture, the Notes, the Guarantees, the Exchange Notes, the
Exchange Guarantees and the Registration Rights Agreement by the Inergy Parties
and the Transaction Agreements by Midstream or the Inergy Entities that are
parties thereto, as applicable, or the consummation by the Inergy Parties of the
transactions contemplated by this Agreement, or the consummation by Midstream or
the Inergy Entities that are parties thereto, as applicable, of the transactions
contemplated by the Transaction Agreements, except for (i) such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state securities laws in connection with the purchase
and resale of the Notes by the Initial Purchasers, (ii) with respect to the
Exchange Notes under the Act and applicable state securities laws as
contemplated by the Registration Rights Agreement, (iii) with respect to the
Transaction Agreements, as disclosed in the Offering Memorandum, (iv) consents
that have been obtained and (v) for such consents that, if not obtained, would
not materially adversely affect the ability of the Inergy Parties to perform
their respective obligations under this Agreement, the Indenture, the Notes, the
Guarantees, the Exchange Notes, the Exchange Guarantees and the Registration
Rights Agreement.

(w) No Default. None of the Inergy Parties is (i) in violation of its
Organizational Documents, or (ii) in violation of any law, statute, ordinance,
administrative or governmental rule or regulation applicable to it or of any
decree of any court or governmental agency or body having jurisdiction over it
or (iii) in breach, default (or an event which, with notice or lapse of time or
both, would constitute such a default) or violation in the performance of any
obligation, agreement or condition contained in any bond, debenture, note or any
other evidence of indebtedness or in any agreement, indenture, lease or other
instrument to which it is a party or by which it or any of its properties may be
bound, which breach, default or violation in the case of clause (ii) or
(iii) would, if continued, have a Material Adverse Effect or could materially
impair the ability of any of the Inergy Parties to perform their obligations
under this Agreement, the Indenture, the Notes, the Guarantees, the Exchange
Notes, the Exchange Guarantees or the Registration Rights Agreement. To the
knowledge of the Inergy Parties, no third party to any indenture, mortgage, deed
of trust, loan agreement or other agreement or

 

10



--------------------------------------------------------------------------------

instrument to which any of the Inergy Parties is a party or by which any of them
is bound or to which any of their properties is subject, is in default under any
such agreement, which breach, default or violation would, if continued, have a
Material Adverse Effect.

(x) Independent Registered Public Accounting Firms. Ernst & Young LLP, who have
certified certain audited financial statements of the Partnership contained or
incorporated by reference in the Offering Memorandum, are an independent
registered public accounting firm with respect to the Partnership and the
General Partners as required by the Act and the applicable Rules and Regulations
thereunder and the rules and regulations of the Public Company Accounting
Oversight Board (the “PCAOB”). Rothstein, Kass & Company, P.C., who have
certified certain audited financial statements of Tres Palacios contained or
incorporated by reference in the Offering Memorandum, are an independent
registered public accounting firm with respect to Tres Palacios as required by
the Act and the applicable Rules and Regulations thereunder and the rules and
regulations of the PCAOB.

(y) Financial Statements. At June 30, 2010, the Partnership would have had, on
the consolidated, as adjusted basis indicated in the Offering Memorandum, a
capitalization as set forth therein. The historical financial statements of the
Partnership and Tres Palacios (including the related notes and supporting
schedules) contained or incorporated by reference in the Offering Memorandum
comply as to form in all material respects with the requirements of Regulation
S-X under the Act and present fairly in all material respects the financial
position, results of operations and cash flows of the entities purported to be
shown thereby on the basis stated therein at the respective dates or for the
respective periods to which they apply and have been prepared in accordance with
generally accepted accounting principles in the United States consistently
applied throughout the periods involved, except to the extent disclosed therein.
The selected financial information contained or incorporated by reference in the
Offering Memorandum is prepared on a basis consistent with the audited and
unaudited historical consolidated financial statements and pro forma financial
statements, as applicable, from which it has been derived and fairly presents in
all material respects the information shown thereby. The pro forma condensed
combined financial statements contained or incorporated by reference in the
Offering Memorandum comply as to form in all material respects with the
requirements of Regulation S-X under the Act and the assumptions used in the
preparation of such pro forma financial statements are, in the opinion of the
management of the Inergy Parties, reasonable, and the pro forma adjustments
reflected in such pro forma financial statements have been properly applied to
the historical amounts in compilation of such pro forma financial statements.

(z) No Material Adverse Change. None of the Inergy Parties has sustained since
the date of the latest audited financial statements contained or incorporated by
reference in the Offering Memorandum any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action,
investigation, order or decree that is reasonably likely to cause a Material
Adverse Effect or is otherwise set forth or contemplated in the Offering
Memorandum. Except as disclosed in the Offering Memorandum, subsequent to the
respective dates as of which such information is given in the Offering
Memorandum (exclusive of any amendment or supplement thereto), (i) none of the
Inergy Parties has incurred any liability or obligation, indirect, direct or
contingent, or entered into any transactions, not in the ordinary course of
business, that, individually or in the aggregate, would cause or result in a
Material Adverse Effect, (ii) there has

 

11



--------------------------------------------------------------------------------

not been any change in the capitalization, or increase in the short-term debt or
long-term debt, of the Inergy Parties that would cause or result in a Material
Adverse Effect and (iii) there has not been any adverse change, or any
development involving or which may reasonably be expected to involve,
individually or in the aggregate, a prospective adverse change in or affecting
the general affairs, business, prospects, properties, management, condition
(financial or other), partners’ capital, stockholders’ equity, net worth or
results of operations of the Inergy Parties, taken as a whole, in each case
except as could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(aa) Title to Properties. Each of the Inergy Parties has good and indefeasible
title to all real property (save and except for “rights-of-way”) and good title
to all personal property described in the Offering Memorandum as owned by such
Inergy Party, free and clear of all liens, claims, security interests or other
encumbrances except (i) those created, arising under or securing the Credit
Agreement; (ii) such as are described in the Offering Memorandum; (iii) as
described in the Organizational Documents; or (iv) such as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. All real
property and buildings held under lease or license by the Inergy Parties are
held by such entity under valid and subsisting and enforceable leases or
licenses with such exceptions as could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of the Inergy Parties has such
consents, easements, rights-of-way or licenses from any person (“rights-of-way”)
as are necessary to conduct its business in the manner described in the Offering
Memorandum, subject to such qualifications as may be set forth in the Offering
Memorandum and except for such rights-of-way the failure of which to have
obtained would not have, individually or in the aggregate, a Material Adverse
Effect.

(bb) Permits. Each of the Inergy Parties has such permits, consents, licenses,
franchises, certificates and authorizations of governmental or regulatory
authorities (“permits”) as are necessary to own its properties and to conduct
its business in the manner described in the Offering Memorandum, subject to such
qualifications as may be set forth in the Offering Memorandum and except for
such permits which, if not obtained, would not, individually or in the
aggregate, have a Material Adverse Effect; each of the Inergy Parties has
fulfilled and performed all its material obligations with respect to such
permits which are due to have been fulfilled and performed and no event has
occurred which allows, or after notice or lapse of time would allow, revocation
or termination thereof or results in any impairment of the rights of the holder
of any such permit, except for such revocations, terminations and impairments
that would not, individually or in the aggregate, have a Material Adverse
Effect, subject in each case to such qualifications as may be set forth in the
Offering Memorandum; and, except as described in the Offering Memorandum, none
of such permits contains any restriction that is materially burdensome to the
Inergy Parties, taken as a whole.

(cc) Books and Records. The Partnership (i) makes and keeps books, records and
accounts, which, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of assets of the Partnership and (ii) maintains
systems of “internal control over financial reporting” (as defined in Rule
13a-15(f) of the Exchange Act) that comply with the requirements of the Exchange
Act and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurances that (A) transactions are
executed in accordance with

 

12



--------------------------------------------------------------------------------

management’s general or specific authorization; (B) transactions are recorded as
necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets; (C) access to assets is permitted only in accordance with management’s
general or specific authorization; and (D) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. Except as disclosed in each of
the Offering Memorandum as of the Applicable Time, there are no material
weaknesses or significant deficiencies in the Partnership’s internal controls.

(dd) Disclosure Controls. The Partnership has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e)
under the Exchange Act), which are designed to provide reasonable assurance that
the information required to be disclosed by the Partnership in reports that it
files under the Exchange Act is accumulated and communicated to the
Partnership’s management, including its principal executive officer and
principal financial officer, as appropriate, to allow timely decisions regarding
required disclosure. The Partnership has carried out evaluations of the
effectiveness of its disclosure controls and procedures and such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they were established to the extent required by Rule 13a-15
of the Exchange Act.

(ee) No Recent Changes to Internal Control Over Financial Reporting. Since the
date of the most recent evaluation of such disclosure controls and procedures,
there have been no significant changes in internal controls or in other factors
that materially affected the Partnership’s internal control over financial
reporting.

(ff) Sarbanes Oxley Act of 2002. There is and has been no failure on the part of
the Partnership and, to the Partnership’s knowledge, any of the General
Partner’s directors or officers, in their capacities as such, to comply with the
provisions of the Sarbanes-Oxley Act of 2002 and the Rules and Regulations
promulgated in connection therewith.

(gg) Tax Returns. Each of the Inergy Parties which are required to do so has
filed (or has obtained extensions with respect to) all material federal, state
and foreign income and franchise tax returns required to be filed through the
date hereof, which returns are complete and correct in all material respects,
and has timely paid all taxes shown to be due, if any, pursuant to such returns,
other than those (i) which are being contested in good faith or (ii) which, if
not paid, would not have a Material Adverse Effect.

(hh) Investment Company. None of the Inergy Parties is now, and after sale of
the Notes to be sold by the Issuers hereunder, the issuance of the Guarantees
and application of the net proceeds from such sale as described in the Offering
Memorandum under the caption “Use of Proceeds,” none of the Inergy Parties will
be an “investment company” or a company “controlled by” an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(ii) No Environmental Problems. Each of the Inergy Parties (i) is in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety and the
environment or imposing liability or

 

13



--------------------------------------------------------------------------------

standards of conduct concerning any Hazardous Material (as hereinafter defined)
(“Environmental Laws”), (ii) has received all permits required of it under
applicable Environmental Laws to conduct its respective businesses, (iii) is in
compliance with all terms and conditions of any such permit, and (iv) to the
knowledge of the Inergy Parties, does not have any liability in connection with
the release into the environment of any Hazardous Materials, except where such
noncompliance with Environmental Laws, failure to receive required permits, or
failure to comply with the terms and conditions of such permits or liability in
connection with such releases would not, individually or in the aggregate, have
a Material Adverse Effect. The term “Hazardous Material” means (A) any
“hazardous substance” as defined in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, (B) any “hazardous waste” as
defined in the Resource Conservation and Recovery Act, as amended, (C) any
petroleum or petroleum product, (D) any polychlorinated biphenyl and (E) any
pollutant or contaminant or hazardous, dangerous or toxic chemical, material,
waste or substance regulated under or within the meaning of any other
Environmental Law.

(jj) No Labor Dispute. No labor dispute with the employees of the Inergy Parties
exists or, to the knowledge of the Inergy Parties, is imminent which, in either
case, would reasonably be expected to result in a Material Adverse Effect.

(kk) Insurance. The Inergy Parties maintain insurance covering their properties,
operations, personnel and businesses against such losses and risks as are
reasonably adequate to protect them and their businesses in a manner consistent
with other businesses similarly situated. None of the Inergy Parties has
received notice from any insurer or agent of such insurer that substantial
capital improvements or other expenditures will have to be made in order to
continue such insurance, and all such insurance is outstanding and duly in force
on the date hereof and will be outstanding and duly in force on the Closing
Date.

(ll) Litigation. Except as described in the Offering Memorandum, there is (i) no
action, suit or proceeding before or by any court, arbitrator or governmental
agency, body or official, domestic or foreign, now pending or, to the knowledge
of the Inergy Parties, threatened, to which any of the Inergy Parties is or may
be a party or to which the business or property of any of the Inergy Parties is
or may be subject, (ii) no statute, rule, regulation or order that has been
enacted, adopted or issued by any governmental agency or proposed by any
governmental agency and (iii) no injunction, restraining order or order of any
nature issued by a federal or state court or foreign court of competent
jurisdiction to which any of the Inergy Parties is or may be subject, that, in
the case of clauses (i), (ii) and (iii) above, is reasonably likely to
(A) individually or in the aggregate have a Material Adverse Effect or
(B) prevent or result in the suspension of the offer, issuance or sale of the
Notes.

(mm) Stabilization. Prior to the date hereof, none of the Inergy Parties has
taken, directly or indirectly, any action designed to cause or result in, or
which has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price the Notes in violation of any law,
rule or regulation.

(nn) No Integration. During the six-month period preceding the date of the
Offering Memorandum, none of the Issuers, the Guarantors or any other person
acting on behalf of the Issuers or any Guarantor has offered or sold to any
person any Notes or Guarantees, or any

 

14



--------------------------------------------------------------------------------

securities of the same or a similar class as the Notes or Guarantees, other than
Notes or Guarantees offered or sold to the Initial Purchasers hereunder. The
Issuers and the Guarantors will take reasonable precautions designed to insure
that any offer or sale, direct or indirect, in the United States or to any U.S.
person (as defined in Rule 902 under the Act), of any Notes or any substantially
similar security issued by the Issuers or any Guarantor, within six months
subsequent to the date on which the distribution of the Notes has been completed
(as notified to the Partnership by the Initial Purchasers), is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer, issuance and sale of the Notes in the United States and to
U.S. persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Act; including any sales pursuant to Rule 144A
under, or Regulations D or S of, the Act.

(oo) Foreign Corrupt Practices Act. Neither the Partnership nor any of its
subsidiaries nor, to the knowledge of the Inergy Parties, any employee or agent
of any of the Inergy Parties has made any payment of funds of the Partnership or
any of its subsidiaries or received or retained any funds in violation of any
law, rule or regulation (including, without limitation, the Foreign Corrupt
Practices Act of 1977), which payment, receipt or retention of funds is of a
character required to be disclosed in the Offering Memorandum.

4. Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell.

(a) The Issuers hereby agree, on the basis of the representations, warranties
and agreements of the Initial Purchasers contained herein and subject to all the
terms and conditions set forth herein, to issue and sell to the Initial
Purchasers and, upon the basis of the representations, warranties and agreements
of the Issuers and the Guarantors herein contained and subject to all the terms
and conditions set forth herein, each Initial Purchaser agrees, severally and
not jointly, to purchase from the Issuers, at a purchase price of 98% of the
principal amount thereof, the total principal amount of Notes set forth opposite
the name of such Initial Purchaser in Schedule I hereto; provided that if the
Tres Palacios Purchase Agreement is terminated and the escrowed funds are
disbursed to effect the Special Mandatory Redemption (as defined in the Escrow
Agreement) pursuant to the terms of the Escrow Agreement, each of the Initial
Purchasers shall, within three business days, rebate to the Issuers 50% of the
gross spread received by such Initial Purchaser based on the respective
principal amount of Notes purchased by such Initial Purchaser set forth opposite
the name of such Initial Purchaser in Schedule I hereto. The Issuers and the
Guarantors shall not be obligated to deliver any of the securities to be
delivered hereunder except upon payment for all of the securities to be
purchased as provided herein.

(b) Each of the Initial Purchasers severally and not jointly hereby represents
and warrants to and agrees with the Issuers that it will offer the Notes for
sale upon the terms and conditions set forth in this Agreement and in the
Offering Memorandum. Each of the Initial Purchasers hereby represents and
warrants to, and agrees with, the Issuers that such Initial Purchaser: (i) is a
QIB with such knowledge and experience in financial and business matters as are
necessary in order to evaluate the merits and risks of an investment in the
Notes; (ii) is purchasing the Notes pursuant to a private sale exempt from
registration under the Act; (iii) in connection with the Exempt Resales, will
solicit offers to buy the Notes only from, and will offer

 

15



--------------------------------------------------------------------------------

to sell the Notes only to, the Eligible Purchasers in accordance with this
Agreement and on the terms contemplated by the Offering Memorandum; and
(iv) will not offer or sell the Notes, nor has it offered or sold the Notes by,
or otherwise engaged in, any form of general solicitation or general advertising
(within the meaning of Regulation D, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) and will not engage in any directed selling
efforts within the meaning of Rule 902 under the Act, in connection with the
offering of the Notes. The Initial Purchasers have advised the Issuers that they
will offer the Notes to Eligible Purchasers at a price initially equal to 100%
of the principal amount thereof, plus accrued interest, if any, from the date of
issuance of the Notes. Such price may be changed by the Initial Purchasers at
any time without notice.

(c) Each of the Initial Purchasers understands that the Issuers and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 7(c) and 7(e) hereof (as set forth in the form of opinions), counsel to
the Issuers and counsel to the Initial Purchasers, will rely upon the accuracy
and truth of the foregoing representations, warranties and agreements and the
Initial Purchasers hereby consent to such reliance.

5. Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Notes shall be made at the offices of Vinson &
Elkins L.L.P., 1001 Fannin Street, 2500 First City Tower, Houston, Texas
77002-6760, at 9:00 A.M., central time, on the Closing Date. The place of
closing for the Notes and the Closing Date may be varied by agreement between
the Initial Purchasers and the Issuers.

The Notes will be delivered to the Trustee as custodian for The Depository Trust
Company (“DTC”), against payment by or on behalf of the Initial Purchasers of
the purchase price therefor by wire transfer in immediately available funds to
the Escrow Account, by causing DTC to credit the Notes to the account of the
Initial Purchasers at DTC. The Notes will be evidenced by one or more global
securities in definitive form (the “Global Notes”), and will be registered in
the name of Cede & Co. as nominee of DTC.

6. Agreements of the Inergy Parties. The Inergy Parties, jointly and severally,
agree with each of the Initial Purchasers as follows:

(a) The Issuers and the Guarantors will promptly furnish to the Initial
Purchasers, without charge, such number of copies of the Offering Memorandum as
they may reasonably request.

(b) The Issuers and the Guarantors will not make any amendment or supplement to
the Offering Memorandum of which the Initial Purchasers shall not previously
have been advised or to which they shall reasonably object after being so
advised; provided, that this clause shall not apply to any filing by the
Partnership of any Annual Report on Form 10-K or Quarterly Report on Form 10-Q.

(c) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that,

 

16



--------------------------------------------------------------------------------

in the judgment of the Issuers, any of the Guarantors or in the opinion of
counsel for the Initial Purchasers, should be set forth in the Offering
Memorandum so that the Offering Memorandum does not include any untrue statement
of material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it should be necessary to supplement or amend the
Offering Memorandum as of the Applicable Time or the Final Offering Memorandum,
as then amended or supplemented in order to comply with any law, the Issuers and
the Guarantors will, subject to paragraph (b) above, promptly prepare an
appropriate supplement or amendment thereto, and will promptly furnish to the
Initial Purchasers and dealers a reasonable number of copies thereof.

(d) The Issuers and each of the Guarantors will cooperate with the Initial
Purchasers and with their counsel in connection with the qualification of the
Notes for offering, issuance and sale by the Initial Purchasers and by dealers
under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchasers may reasonably designate; provided, that in no event shall the
Issuers or any of the Guarantors be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
offering, issuance or sale of the Notes, in any jurisdiction where it is not now
so subject or subject itself to taxation in any such jurisdiction if it is not
otherwise so subject.

(e) For a period of 90 days from the date of the Offering Memorandum, the Inergy
Parties agree not to, directly or indirectly, sell, offer to sell, contract to
sell, grant any option to purchase, issue any instrument convertible into or
exchangeable for, or otherwise transfer or dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition in the future of), any debt securities of the Issuers, the
Guarantors or any of their respective subsidiaries, except (i) in exchange for
the Exchange Notes and the Exchange Guarantees in connection with the Exchange
Offer or (ii) with the prior consent of Wells Fargo Securities, LLC.

(f) The Issuers will make available to the holders of the Notes as soon as
practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, partners’/stockholders’ equity and cash
flows of the Issuers and its consolidated subsidiaries certified by an
independent registered public accounting firm) and, as soon as practicable after
the end of each of the first three quarters of each fiscal year (beginning with
the fiscal quarter ending after the date of the Offering Memorandum), will make
available to its securityholders consolidated summary financial information of
the Issuers and its subsidiaries for such quarter in reasonable detail.

(g) The Issuers will apply the net proceeds from the sale of the Notes to be
sold by it hereunder substantially in accordance with the description set forth
in the Offering Memorandum under the caption “Use of Proceeds.”

(h) Except as stated in this Agreement and in the Offering Memorandum, neither
the Issuers, the Guarantors nor any of their respective affiliates will take,
directly or indirectly, any action designed to or that might reasonably be
expected to cause or result in stabilization or manipulation of the price of the
Notes.

 

17



--------------------------------------------------------------------------------

(i) During the period of one year after the Closing Date, the Inergy Parties
will not, and will not permit any of their “affiliates” (as defined in Rule 144
under the Act), to, resell any of the Notes that constitute “restricted
securities” under Rule 144 that have been reacquired by any of them.

(j) The Inergy Parties agree not to sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in the Act)
that would be integrated with the sale of the Notes in a manner that would
require the registration under the Act of the sale to the Initial Purchasers or
the Eligible Purchasers of the Notes.

(k) The Inergy Parties will take such steps as shall be necessary to insure that
neither the Partnership nor any of the Partnership’s subsidiaries becomes an
“investment company” within the meaning of such term under the Investment
Company Act of 1940, as amended.

(l) Before making, preparing, using, authorizing, approving or referring to any
Issuer Written Communication, the Partnership will furnish to the Initial
Purchasers and counsel for the Initial Purchasers a copy of such written
communication for review and will not make, prepare, use, authorize, approve or
refer to any such written communication to which the Initial Purchasers
reasonably object.

(m) The Partnership will advise the Initial Purchasers promptly, and confirm
such advice in writing, (i) of the issuance by any governmental or regulatory
authority of any order preventing or suspending the use of any of the Offering
Memorandum as of the Applicable Time, any Issuer Written Communication or the
Final Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Notes as a result of which any of the
Offering Memorandum as of the Applicable Time, any Issuer Written Communication
or the Final Offering Memorandum as then amended or supplemented would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when such Offering Memorandum, Issuer Written
Communication or the Final Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Partnership of any notice with
respect to any suspension of the qualification of the Notes for offer, and sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Partnership will use its reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the
Offering Memorandum as of the Applicable Time, any Issuer Written Communication
or the Final Offering Memorandum or suspending any such qualification of the
Notes and, if any such order is issued, will obtain as soon as possible the
withdrawal thereof.

7. Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Inergy
Parties contained herein, to the performance by the Inergy Parties of their
respective obligations hereunder, and to each of the following additional
conditions:

(a) The Initial Purchasers shall not have discovered and disclosed to the
Issuers on or prior to the Closing Date that the Offering Memorandum contained
an untrue statement of a fact that, in the opinion of Baker Botts L.L.P., is
material or omits to state a fact that, in the opinion of such counsel, is
material and is required to be stated therein or in the documents incorporated
therein by reference or is necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

18



--------------------------------------------------------------------------------

(b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Guarantees,
the Exchange Notes, the Exchange Guarantees, the Registration Rights Agreement,
the Indenture and the Offering Memorandum, and all other legal matters relating
to this Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to Baker Botts L.L.P., and the Inergy
Parties shall have furnished to such counsel all documents and information that
they may reasonably request to enable them to pass upon such matters.

(c) The Initial Purchasers shall have received from Vinson & Elkins L.L.P.,
counsel for the Issuers and the Guarantors, its written opinion addressed to the
Initial Purchasers and dated the Closing Date, substantially in the form of
Exhibit C hereto.

(d) The Initial Purchasers shall have received from Laura Ozenberger, Senior
Vice President - General Counsel and Secretary of the Managing General Partner,
her written opinion addressed to the Initial Purchasers and dated the Closing
Date, substantially in the form of Exhibit D hereto.

(e) The Initial Purchasers shall have received from Baker Botts L.L.P., counsel
for the Initial Purchasers, such opinion or opinions, dated the Closing Date,
with respect to the offer, issuance and sale of the Notes, the Offering
Memorandum and other related matters as the Initial Purchasers may reasonably
require, and the Issuers shall have furnished to such counsel such documents and
information as they reasonably request for the purpose of enabling them to pass
upon such matters.

(f) The Issuers and each Guarantor shall have furnished or caused to be
furnished to the Initial Purchasers on the Closing Date certificates of officers
of the Issuers and each Guarantor satisfactory to the Initial Purchasers as to
the accuracy of the representations and warranties of the Issuers and each
Guarantor herein at and as of the Closing Date, as to the performance by the
Issuers and each Guarantor of all of their obligations hereunder to be performed
at or prior to the Closing Date and as to such other matters as Wells Fargo
Securities, LLC may reasonably request.

(g) At the time of execution of this Agreement, the Initial Purchasers shall
have received from each of Ernst & Young LLP and Rothstein, Kass & Company, P.C.
a letter or letters, in form and substance satisfactory to the Initial
Purchasers, addressed to the Initial Purchasers and dated the date hereof
(i) confirming that such firm is an independent registered public accounting
firm within the meaning of the Act and the rules of the PCAOB and is in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of the date hereof (or, with respect to matters involving changes or
developments since the respective dates as of which

 

19



--------------------------------------------------------------------------------

specified financial information is given in the Offering Memorandum, as of a
date not more than five days prior to the date hereof), the conclusions and
findings of such firm with respect to the financial information and
(iii) covering such other matters as are ordinarily covered by accountants’
“comfort letters” to Initial Purchasers in connection with registered public
offerings.

(h) With respect to the letters of Ernst & Young LLP and Rothstein, Kass &
Company, P.C. referred to in the preceding paragraph and delivered to the
Initial Purchasers concurrently with the execution of this Agreement (the
“initial letter”), the Partnership shall have furnished to the Initial
Purchasers a letter (a “bring-down letter”) of such firm, addressed to the
Initial Purchasers and dated the Closing Date (i) confirming that such firm is
an independent registered public accounting firm within the meaning of the Act
and the rules of the PCAOB and is in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission, (ii) stating, as of the Closing Date (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in the Offering Memorandum, as of a
date not more than five days prior to the date of the Closing Date), the
conclusions and findings of such firm with respect to the financial information
and other matters covered by the initial letter and (iii) confirming in all
material respects the conclusions and findings set forth in the initial letter.

(i) None of the Inergy Parties shall have sustained, since the date of the
latest audited financial statements included or incorporated by reference in the
Offering Memorandum, any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth or contemplated in the Offering Memorandum
(exclusive of any amendment or supplement thereto); and, since such date, there
shall not have been any material change in the partners’/stockholders’ equity or
long-term debt of any of the Inergy Parties, or material adverse change, or any
development involving a prospective material adverse change, in or affecting the
management, condition, financial or otherwise, partners’/stockholders’ equity,
results of operations, business or prospects of the Inergy Parties, taken as a
whole.

(j) Subsequent to the execution and delivery of this Agreement (i) no
downgrading shall have occurred in the rating accorded the Issuers’ debt
securities by any nationally recognized statistical rating organization and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Issuers’ debt securities.

(k) The Issuers and the Guarantors have executed and delivered the Registration
Rights Agreement, and the Initial Purchasers shall have received an executed
counterpart thereof, duly executed by the Issuers and the Guarantors.

(l) The Issuers, the Guarantors and the Trustee shall have executed and
delivered an officer’s certificate relating to the issuance of the Notes
pursuant to Section 2.13 of the Indenture.

 

20



--------------------------------------------------------------------------------

(m) There shall not have occurred any of the following: (i) trading in
securities generally on the New York Stock Exchange shall have been suspended,
the settlement of such trading generally shall have been materially disrupted or
minimum prices shall have been established on any such exchange or such market
by the Commission, by such exchange or by any other regulatory body or
governmental authority having jurisdiction, (ii) trading in any securities of
the Partnership on any exchange or in the over-the-counter market shall have
been suspended, (iii) a banking moratorium shall have been declared by federal
or state authorities, (iv) the United States shall have become engaged in
hostilities, there shall have been an escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency or
war by the United States or (v) there shall have occurred such a material
adverse change in general economic, political or financial conditions or any
other calamity or crisis, including, without limitation, as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), as to
make it, in the judgment of Wells Fargo Securities, LLC, so material and adverse
as to make it impracticable or inadvisable to proceed with the offering or sale
of the Notes being delivered on the Closing Date on the terms and in the manner
contemplated by the Offering Memorandum.

(n) The Trustee and the Escrow Agent have executed and delivered the Escrow
Agreement, and the Initial Purchasers shall have received an executed
counterpart thereof, duly executed by the Trustee and the Escrow Agent.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

8. Indemnification and Contribution.

(a) The Inergy Parties, jointly and severally, will indemnify and hold harmless
each of the Initial Purchasers and their respective affiliates from and against
any losses, damages or liabilities, joint or several, to which the Initial
Purchasers may become subject, under the Act, or otherwise, insofar as such
losses, damages or liabilities (or actions or claims in respect thereof) arise
out of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Offering Memorandum or any Issuer Written
Communication, or any amendment or supplement thereto, or arise out of or are
based upon any omission or alleged omission to state therein a material fact
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, and will reimburse each of the Initial
Purchasers for any legal or other out-of-pocket expenses incurred by such
Initial Purchasers in connection with investigating, preparing, pursuing or
defending against or appearing as a third party witness in connection with any
such loss, damage, liability or action or claim, including, without limitation,
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to the
indemnified party, as such expenses are incurred (including such losses,
damages, liabilities or expenses to the extent of the aggregate amount paid in
settlement of any such action or claim, provided that (subject to Section 8(c)
hereof) any such settlement is effected with the written consent of the
Partnership); provided, however, that the Inergy Parties shall not be liable in
any such case to the extent, but only to the extent, that any such loss, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission

 

21



--------------------------------------------------------------------------------

made in the Offering Memorandum, any Issuer Written Communication, or in any
amendment or supplement thereto, in reliance upon and in conformity with written
information relating to the Initial Purchasers furnished to the Issuers by you,
expressly for use in the preparation thereof, which information is specified in
Section 13.

(b) Each of the Initial Purchasers, severally and not jointly, will indemnify
and hold harmless the Inergy Parties and their respective affiliates from and
against any losses, damages or liabilities to which the Inergy Parties may
become subject, under the Act or otherwise, insofar as such losses, damages or
liabilities (or actions or claims in respect thereof) arise out of or are based
upon (i) an untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Offering Memorandum, any
Issuer Written Communication, or in any amendment or supplement thereto, or
arise out of or are based upon any omission or alleged omission to state therein
a material fact necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Offering Memorandum, any Issuer Written Communication, or in any
amendment or supplement thereto, in reliance upon and in conformity with written
information relating to such Initial Purchaser furnished to the Issuers by such
Initial Purchaser, expressly for use in the preparation thereof (as provided in
Section 13 hereof), and will reimburse the Inergy Parties for any legal or other
expenses incurred by the Inergy Parties in connection with investigating or
defending any such action or claim as such expenses are incurred (including such
losses, damages, liabilities or expenses to the extent of the aggregate amount
paid in settlement of any such action or claim, provided that (subject to
Section 8(d) hereof) any such settlement is effected with the written consent of
the Initial Purchasers).

(c) Promptly after receipt by an indemnified party under Section 8(a) or 8(b)
hereof of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under Section 8(a) or 8(b) hereof, notify each such indemnifying party in
writing of the commencement thereof, but the failure so to notify such
indemnifying party shall not relieve such indemnifying party from any liability
it may have under Section 8(a) or 8(b) hereof except to the extent it has been
materially prejudiced (through the forfeiture of substantive rights and defenses
by such failure, and such failure shall not relieve such indemnifying party from
any liability it may have to any such indemnified party otherwise than under
Section 8(a) or 8(b) hereof. In case any such action shall be brought against
any such indemnified party and it shall notify each indemnifying party of the
commencement thereof, each such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party under Section 8(a) or 8(b) hereof similarly notified,
to assume the defense thereof, with counsel satisfactory to such indemnified
party (who shall not, except with the consent of such indemnified party, be
counsel to such indemnifying party), and, after notice from such indemnifying
party to such indemnified party of its election so to assume the defense
thereof, such indemnifying party shall not be liable to such indemnified party
under Section 8(a) or 8(b) hereof for any legal expenses of other counsel or any
other expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. The indemnified party shall have the right to employ its own
counsel in any such action, but the fees and expenses of such counsel shall be
at the expense of such indemnified party unless (i) the

 

22



--------------------------------------------------------------------------------

employment of counsel by such indemnified party at the expense of the
indemnifying party has been authorized by the indemnifying party, (ii) the
indemnified party shall have been advised by such counsel that there may be a
conflict of interest between the indemnifying party and the indemnified party in
the conduct of the defense, or certain aspects of the defense, of such action
(in which case the indemnifying party shall not have the right to direct the
defense of such action with respect to those matters or aspects of the defense
on which a conflict exists or may exist on behalf of the indemnified party) or
(iii) the indemnifying party shall not in fact have employed counsel reasonably
satisfactory to such indemnified party to assume the defense of such action, in
any of which events such fees and expenses to the extent applicable shall be
borne, and shall be paid as incurred, by the indemnifying party. If at any time
such indemnified party shall have requested such indemnifying party under
Section 8(a) or 8(b) hereof to reimburse such indemnified party for fees and
expenses of counsel, such indemnifying party agrees that it shall be liable for
any settlement of the nature contemplated by Section 8(a) or 8(b) hereof
effected without its written consent if (i) such settlement is entered into more
than 60 days after receipt by such indemnifying party of such request for
reimbursement, (ii) such indemnifying party shall have received notice of the
terms of such settlement at least 45 days prior to such settlement being entered
into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request for reimbursement prior to the
date of such settlement. No such indemnifying party shall, without the written
consent of such indemnified party, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder (whether or not such indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (A) includes an unconditional release of such indemnified party from
all liability arising out of such action or claim and (B) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any such indemnified party. In no event shall such indemnifying
parties be liable for the fees and expenses of more than one counsel, including
any local counsel, for all such indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances.

(d) If the indemnification provided for in this Section 8 is unavailable to or
insufficient to indemnify or hold harmless an indemnified party under
Section 8(a) or 8(b) hereof in respect of any losses, damages or liabilities (or
actions or claims in respect thereof) referred to therein, then each
indemnifying party under Section 8(a) or 8(b) hereof shall contribute to the
amount paid or payable by such indemnified party as a result of such losses,
damages or liabilities (or actions or claims in respect thereof) in such
proportion as is appropriate to reflect the relative benefits received by the
Inergy Parties on the one hand, and the Initial Purchasers on the other hand,
from the offering of the Notes. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under Section 8(c) hereof
and such indemnifying party was prejudiced in a material respect by such
failure, then each such indemnifying party shall contribute to such amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault, as
applicable, of the Inergy Parties on the one hand, and the Initial Purchasers,
on the other hand in connection with the statements or omissions that resulted
in such losses, damages or liabilities (or actions or claims in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by, as applicable, the Inergy Parties on the one hand and the
Initial Purchasers,

 

23



--------------------------------------------------------------------------------

on the other hand, shall be deemed to be in the same proportion as the total net
proceeds from such offering (before deducting expenses) received by the Issuers
bear to the total discounts and commissions received by the Initial Purchasers.
The relative fault, as applicable, of the Inergy Parties, on the one hand and
the Initial Purchasers, on the other hand, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Inergy Parties on the one hand, or the Initial
Purchasers on the other hand and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The Inergy Parties and the Initial Purchasers agree that it would not be just
and equitable if contribution pursuant to this Section 8(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to above in this Section 8(d).
The amount paid or payable by such an indemnified party as a result of the
losses, damages or liabilities (or actions or claims in respect thereof)
referred to above in this Section 8(d) shall be deemed to include any legal or
other expenses incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8(d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Notes purchased by it and distributed to the public were offered to the
public exceeds the amount of any damages that such Initial Purchasers has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers' obligations to contribute pursuant to
this Section 8 are several in proportion to their respective purchase
obligations hereunder and not joint.

(e) The obligations of the Inergy Parties under this Section 8 shall be in
addition to any liability that the Inergy Parties may otherwise have and shall
extend, upon the same terms and conditions, to each officer, director, employee,
agent or other representative of each Initial Purchaser and to each person, if
any, who controls any Initial Purchaser within the meaning of the Act; and the
obligations of each of the Initial Purchasers under this Section 8 shall be in
addition to any liability that the respective Initial Purchaser may otherwise
have and shall extend, upon the same terms and conditions, to each officer and
director of the Issuers and the Managing General Partner and to each person, if
any, who controls the Inergy Parties within the meaning of the Act.

9. Defaulting Initial Purchasers. If, on the Closing Date, any Initial Purchaser
defaults in the performance of its obligations under this Agreement, the
remaining non-defaulting Initial Purchasers shall be obligated to purchase the
Notes that the defaulting Initial Purchaser agreed but failed to purchase on the
Closing Date in the respective proportions that the principal amount of the
Notes set opposite the name of each remaining non-defaulting Initial Purchaser
in Schedule I hereto bears to the total principal amount of the Notes set
opposite the names of all the remaining non-defaulting Initial Purchasers in
Schedule I hereto; provided, however, that the remaining non-defaulting Initial
Purchasers shall not be obligated to purchase any of the Notes on the Closing
Date if the total number of Notes that the defaulting Initial Purchaser or
Initial Purchasers agreed but failed to purchase on such date exceeds 9.09% of
the total number of Notes to be purchased on the Closing Date, and any remaining
non-defaulting Initial Purchasers shall not be obligated to purchase more than
110% of the number of Notes that

 

24



--------------------------------------------------------------------------------

it agreed to purchase on the Closing Date pursuant to the terms of Section 4. If
the foregoing maximums are exceeded, the remaining non-defaulting Initial
Purchasers, or those other Initial Purchasers satisfactory to the Initial
Purchasers who so agree, shall have the right, but shall not be obligated, to
purchase, in such proportion as may be agreed upon among them, all the Notes to
be purchased on the Closing Date. If the remaining Initial Purchasers or other
Initial Purchasers satisfactory to the Initial Purchasers do not elect to
purchase the Notes that the defaulting Initial Purchaser or Initial Purchasers
agreed but failed to purchase on the Closing Date, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser
or the Inergy Parties, except that the Inergy Parties will continue to be liable
for the payment of expenses to the extent set forth in Sections 11 and 12.

Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Inergy Parties for damages caused by its default.
If other Initial Purchasers are obligated or agree to purchase the Notes of a
defaulting or withdrawing Initial Purchaser, either the remaining Initial
Purchasers or the Issuers may postpone the Closing Date for up to seven full
business days in order to effect any changes that in the opinion of counsel for
the Issuers or counsel for the Initial Purchasers may be necessary in the
Offering Memorandum or in any other document or arrangement.

10. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Issuers prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Section 7(m) shall have occurred or if the
Initial Purchasers shall decline to purchase the Notes for any reason permitted
under this Agreement.

11. Cost and Expenses. The Partnership will bear and pay the costs and expenses
incident to the offering of the Notes, including, without limitation, (a) all
expenses (including stock transfer taxes) incurred in connection with the
delivery to the Initial Purchasers of the Notes, (b) the fees and expenses of
the Issuers’ counsel and accountants, (c) the preparation, printing, filing,
delivery and shipping of the Preliminary Offering Memorandum and the Offering
Memorandum and any amendments or supplements thereto and the printing, delivery
and shipping of this Agreement, the Indenture, the Registration Rights
Agreement, all Blue Sky Memoranda and all other agreements, memoranda,
correspondence and other documents printed and delivered in connection therewith
and with the Exempt Resales (but not, however, legal fees and expenses of your
counsel incurred in connection with any of the foregoing other than fees of such
counsel plus reasonable disbursements incurred in connection with the
preparation, printing and delivery of such Blue Sky Memoranda), (d) the
furnishing of copies of such documents to the Initial Purchasers, (e) the
issuance and delivery by the Issuers of the Notes and by the Guarantors of the
Guarantees and any taxes payable in connection therewith, (f) the qualification
of the Notes and Exchange Notes for the offer, issuance and sale under the
securities or Blue Sky laws of the several states (including, without
limitation, the reasonable fees and disbursements of your counsel relating to
such registration or qualification), (g) the furnishing of such copies of the
Preliminary Offering Memorandum and the Offering Memorandum, and all amendments
and supplements thereto, as may be reasonably requested for use in connection
with the Exempt Resales, (h) the preparation of certificates for the Notes
(including, without limitation, printing and engraving thereof), (i) the
approval of the Notes by DTC for “book-entry” transfer (including fees and
expenses of counsel), (j) the rating of the Notes and the Exchange Notes, (k)

 

25



--------------------------------------------------------------------------------

the obligations of the Trustee, any agent of the Trustee and the counsel for the
Trustee in connection with the Indenture, the Notes, the Guarantees, the
Exchange Notes and the Exchange Guarantees, (l) the performance by the Inergy
Parties of their other obligations under this Agreement, (m) all travel
expenses, including one-half of the expenses relating to chartered aircraft and
all accommodation expenses, of representatives of the Partnership in connection
with the offering of the Notes, and (n) all of the other costs and expenses
incident to the performance by the Issuers of the offering of the Notes;
provided, that the Initial Purchasers will bear and pay all of their own costs
and expenses, including the fees and expenses of counsel, and any advertising
costs and expenses incurred by any of the Initial Purchasers incident to the
offering of the Notes.

If this Agreement is terminated by you in accordance with the provisions of
Section 10, the Issuers shall reimburse the Initial Purchasers for all of their
reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of counsel to the Initial Purchasers.

12. Reimbursement of Initial Purchasers’ Expenses. If the Issuers fail to tender
the Notes for delivery to the Initial Purchasers by reason of any failure,
refusal or inability on the part of the Inergy Parties to perform any agreement
on their part to be performed, or because any other condition of the obligations
hereunder required to be fulfilled by the Inergy Parties is not fulfilled, the
Inergy Parties shall reimburse the Initial Purchasers for all reasonable
out-of-pocket expenses (including fees and disbursements of counsel) incurred by
the Initial Purchasers in connection with this Agreement and the proposed
purchase of the Notes, and upon demand the Inergy Parties shall pay the full
amount thereof to the Initial Purchasers. If this Agreement is terminated
pursuant to Section 10 by reason of the default of one or more Initial
Purchasers, the Inergy Parties shall not be obligated to reimburse any
defaulting Initial Purchaser on account of those expenses.

13. Information Furnished by the Initial Purchasers. The statements set forth in
the third paragraph, the last sentence of the fifth paragraph, the third
sentence of the tenth paragraph and the twelfth paragraph, all under the section
captioned “Plan of Distribution” in the Offering Memorandum, constitute the only
information furnished by or on behalf of the Initial Purchasers through you as
such information is referred to in Sections 3(d), 8(a) and 8(b) hereof.

14. Notices. All statements, requests, notices and agreements hereunder shall be
in writing, and:

(a) if to any Initial Purchasers, shall be delivered or sent by hand delivery,
mail, telex, overnight courier or facsimile transmission c/o Wells Fargo
Securities, LLC, 301 South College Street, Charlotte, North Carolina 28288-0604,
Attention: Jeff Gore.

(b) if to the Inergy Parties, shall be delivered or sent by mail, telex,
overnight courier or facsimile transmission to Inergy, L.P., Two Brush Creek
Boulevard, Kansas City, Missouri 64112, facsimile number (816) 471-3854, with a
copy to Laura Ozenberger, General Counsel, Two Brush Creek Boulevard, Kansas
City, Missouri 64112, facsimile number (816) 531-4680;

 

26



--------------------------------------------------------------------------------

provided, however, that any notice to an Initial Purchaser pursuant to
Section 8(c) shall be delivered or sent by hand delivery, mail, telex or
facsimile transmission to such Initial Purchaser at its address set forth in its
acceptance telex, overnight courier to Wells Fargo Securities, LLC, which
address will be supplied to any other party hereto by Wells Fargo Securities,
LLC upon request. Any such statements, requests, notices or agreements shall
take effect at the time delivered by hand, if personally delivered; two business
days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt is acknowledged, if telecopied; and on
the next business day, if timely delivered to an air courier guaranteeing
overnight delivery. The Issuers shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the Initial
Purchasers by Wells Fargo Securities, LLC.

15. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Inergy Parties and
their respective successors. This Agreement and the terms and provisions hereof
are for the sole benefit of only those persons, except that (A) the
representations, warranties, indemnities and agreements of the Inergy Parties
contained in this Agreement shall also be deemed to be for the benefit of
directors of the Initial Purchasers, officers of the Initial Purchasers and any
person or persons controlling any Initial Purchaser within the meaning of
Section 15 of the Act and (B) the indemnity agreement of the Initial Purchasers
contained in Section 8(b) of this Agreement shall be deemed to be for the
benefit of directors of the Inergy Parties, officers of the Inergy Parties and
any person controlling the Inergy Parties within the meaning of Section 15 of
the Act. Nothing in this Agreement is intended or shall be construed to give any
person, other than the persons referred to in this Section 15, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

16. Research Independence. In addition, the Partnership acknowledges that the
Initial Purchasers’ research analysts and research departments are required to
be independent from their respective investment banking divisions and are
subject to certain regulations and internal policies, and that such Initial
Purchasers’ research analysts may hold and make statements or investment
recommendations and/or publish research reports with respect to the Partnership
and/or the offering that differ from the views of its investment bankers. The
Partnership hereby waives and releases, to the fullest extent permitted by law,
any claims that the Partnership may have against the Initial Purchasers with
respect to any conflict of interest that may arise from the fact that the views
expressed by their independent research analysts and research departments may be
different from or inconsistent with the views or advice communicated to the
Partnership by such Initial Purchasers’ investment banking divisions. The
Partnership acknowledges that each of the Initial Purchasers is a full service
securities firm and as such from time to time, subject to applicable securities
laws, may effect transactions for its own account or the account of its
customers and hold long or short positions in debt or equity securities of the
companies which may be the subject of the transactions contemplated by this
Agreement.

17. No fiduciary duty. Notwithstanding any preexisting relationship, advisory or
otherwise, between the parties or any oral representations or assurances
previously or subsequently made by the Initial Purchasers, each of the Inergy
Parties acknowledges and agrees that: (i) nothing herein shall create a
fiduciary or agency relationship between any of the Inergy Parties, on the one
hand, and the Initial Purchasers, on the other; (ii) the Initial Purchasers are
not

 

27



--------------------------------------------------------------------------------

acting as advisors, expert or otherwise, to any of the Inergy Parties in
connection with this offering, the sale of the Notes or any other services the
Initial Purchasers may be deemed to be providing hereunder, including, without
limitation, with respect to the public offering price of the Notes; (iii) the
relationship between the Inergy Parties, on the one hand, and the Initial
Purchasers, on the other, is entirely and solely commercial, based on
arms-length negotiations; (iv) any duties and obligations that the Initial
Purchasers may have to any of the Inergy Parties shall be limited to those
duties and obligations specifically stated herein; and (v) notwithstanding
anything in this Agreement to the contrary, the Inergy Parties acknowledge that
the Initial Purchasers’ may have financial interest in the success of the
offering that are not limited to the difference between the price to the public
and the purchase price paid to the Inergy Parties by the Initial Purchasers for
the Notes and the Initial Purchasers have no obligation to disclose, or account
to the Inergy Parties for, any of such additional financial interests. Each of
the Inergy Parties hereby waives and releases, to the fullest extent permitted
by law, any claims that any of the Inergy Parties may have against the Initial
Purchasers with respect to any breach or alleged breach of fiduciary duty with
respect to the transactions contemplated by this Agreement.

18. Survival. The respective indemnities, representations, warranties and
agreements of the Inergy Parties and the Initial Purchasers contained in this
Agreement or made by or on behalf on them, respectively, pursuant to this
Agreement, shall survive the delivery of and payment for the Notes and shall
remain in full force and effect, regardless of any investigation made by or on
behalf of any of them or any person controlling any of them.

19. Definition of the Terms “Business Day” and “Subsidiary.” For purposes of
this Agreement, (a) “business day” means any day on which the New York Stock
Exchange, Inc. is open for trading and (b) “subsidiary” has the meaning set
forth in Rule 405 of the Rules and Regulations.

20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York.

21. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

22. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

28



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement among the Inergy Parties and
the Initial Purchasers, please indicate your acceptance in the space provided
for that purpose below.

 

Very truly yours, INERGY, L.P. By: Inergy GP, LLC (its Managing General Partner)
By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr. Title:   Executive Vice President and   Chief
Financial Officer INERGY FINANCE CORP. By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr. Title:   Executive Vice President and   Chief
Financial Officer INERGY PROPANE, LLC INERGY MIDSTREAM, LLC L & L
TRANSPORTATION, LLC INERGY TRANSPORTATION, LLC FINGER LAKES LPG STORAGE, LLC
INERGY GAS MARKETING, LLC INERGY STORAGE, INC STELLAR PROPANE SERVICE, LLC

CENTRAL NEW YORK OIL AND GAS COMPANY, L.L.C.

INERGY SALES & SERVICE, INC. ARLINGTON STORAGE COMPANY, LLC US SALT, LLC LIBERTY
PROPANE GP, LLC

LIBERTY PROPANE, LP, by Liberty Propane GP, LLC, its general partner

LIBERTY PROPANE OPERATIONS, LLC INERGY PIPELINE EAST, LLC By:  

/s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr. Title:   Executive Vice President and   Chief
Financial Officer

 

29



--------------------------------------------------------------------------------

Accepted: WELLS FARGO SECURITIES, LLC BARCLAYS CAPITAL INC. J.P. MORGAN
SECURITIES LLC BANC OF AMERICA SECURITIES LLC CREDIT SUISSE SECURITIES (USA) LLC
CITIGROUP GLOBAL MARKETS INC. MORGAN STANLEY & CO. INCORPORATED SUNTRUST
ROBINSON HUMPHREY, INC. By:   WELLS FARGO SECURITIES, LLC   as Authorized
Representative By:  

/s/ Jeff Gore

Name:   Jeff Gore Title:   Managing Director

 

30



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal
Amount of
Notes
to be
Purchased

Wells Fargo Securities, LLC

   $ 171,600,000

Barclays Capital Inc

   $ 109,200,000

J.P. Morgan Securities LLC

   $ 109,200,000

Bank of America Securities LLC

   $ 66,000,000

Credit Suisse Securities (USA) LLC

   $ 66,000,000

Citigroup Global Markets Inc

   $ 30,000,000

Morgan Stanley & Co. Incorporated

   $ 30,000,000

Suntrust Robinson Humphrey, Inc

   $ 18,000,000       

Total

   $ 600,000,000       



--------------------------------------------------------------------------------

SCHEDULE II

Inergy, L.P. Subsidiaries

 

1. Inergy Propane, LLC, a Delaware limited liability company

 

2. Inergy Finance Corp., a Delaware corporation

 

3. Inergy Midstream, LLC, a Delaware limited liability company

 

4. L & L Transportation, LLC, a Delaware limited liability company

 

5. Inergy Transportation, LLC, a Delaware limited liability company

 

6. Inergy Sales & Service, Inc., a Delaware corporation

 

7. Inergy Canada Company, a Nova Scotia unlimited company

 

8.

Stellar Propane Service, LLC, a Delaware limited liability company

 

9. Liberty Propane, L.P., a Delaware limited partnership

 

10. Liberty Propane GP, LLC, a Delaware limited liability company

 

11. Liberty Propane Operations, LLC, a Delaware limited liability company

 

12. Inergy Gas Marketing, LLC, a Delaware limited liability company

 

13. US Salt, LLC, a Delaware limited liability company

 

14. Inergy Storage, Inc., a Delaware corporation

 

15. Finger Lakes LPG Storage, LLC, a Delaware limited liability company

 

16. Central New York Oil And Gas Company, L.L.C., a New York limited liability
company

 

17. Arlington Storage Company, LLC, a Delaware limited liability company

 

18. Inergy Pipeline East, LLC, a Delaware limited liability company

 

19. Steuben Gas Storage Company, a New York general partnership

 

20. Arlington Associates Limited Partnership, a Massachusetts limited
partnership

 

21. Inergy ASC, LLC, a Delaware limited liability company

 

22. Escondido Gas Storage, LLC, a Texas limited liability company (75% ownership
interest)



--------------------------------------------------------------------------------

Exhibit A

Pricing Disclosure Supplement

[See Attached]



--------------------------------------------------------------------------------

Exhibit B

Form of Registration Rights Agreement

[See Attached]



--------------------------------------------------------------------------------

Exhibit C

Vinson & Elkins Opinion

Vinson & Elkins L.L.P. shall have furnished to the Initial Purchasers its
written opinion, as counsel to the Issuers and the Guarantors, addressed to the
Initial Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to Wells Fargo Securities, LLC, to the effect that:

(i) Each of the Issuers and the Operating Company, Midstream, Service Sub, L & L
Transportation, Inergy Transportation, Inergy Gas, Stellar Propane, Finger
Lakes, Storage, CNYOGC, Arlington Storage and each of the General Partners has
been duly formed and is validly existing in good standing under its jurisdiction
of formation with all necessary limited liability company or partnership power
and authority to own or lease its properties and to conduct its business, in all
material respects as described in the Offering Memorandum. Each of US Salt,
Liberty, Liberty GP, Liberty Operations and Inergy East are validly existing and
in good standing under the laws of the State of Delaware with all necessary
power and authority to own or lease its properties and to conduct its business,
in all material respects as described in the Offering Memorandum. Each of the
Inergy Parties and the General Partners is duly registered or qualified as a
foreign entity for the transaction of business under the laws of the
jurisdictions set forth on an exhibit to such counsel’s opinion.

(ii) The General Partners are the only general partners of the Partnership. The
Non-Managing General Partner owns of record an approximate 0.6% general partner
interest in the Partnership and the Managing General Partner owns of record a
non-economic, managing general partner interest in the Partnership; such general
partner interests have been duly authorized and validly issued in accordance
with the Partnership Agreement; and except as described in the Partnership
Agreement or the Offering Memorandum, each General Partner owns its general
partner interest free and clear of all liens, encumbrances, security interests,
charges or claims (A) in respect of which a financing statement under the
Uniform Commercial Code of the State of Delaware naming either of such General
Partners as debtors is on file in the office of the Secretary of State of the
State of Delaware or (B) otherwise known to such counsel, without independent
investigation, other than those created by or arising under the Delaware LP Act
or those created by the Credit Agreement.

(iii) The Partnership owns, directly or indirectly, 100% of the issued shares of
capital stock, membership interests or limited partner interests, as applicable,
in each of Finance Corp and the Guarantors; such shares of capital stock,
membership interests or limited partner interests have been duly authorized and
validly issued in accordance with the Organizational Documents governing such
entity and are fully paid and non-assessable (except (i) in the case of an
interest in a Delaware limited liability company, as such nonassessability may
be affected by Sections 18-607 and 18-804 of the Delaware LLC Act, and (ii) in
the case of an interest in a limited liability company formed under the laws of
another domestic state, as such nonassessability may be affected by similar
provisions of such state’s limited liability company statute, as applicable) and
except as described in the Organizational Documents, the Partnership owns such
shares of capital stock, membership interests or limited partner interests free
and clear of all liens, encumbrances, security interests, charges or claims
(A) in respect of

 

C-1



--------------------------------------------------------------------------------

which a financing statement under the Uniform Commercial Code of the State of
Delaware naming the Partnership as debtor is on file in the office of the
Secretary of State of the State of Delaware, (B) arising under the Credit
Agreement or (C) otherwise known to such counsel, without independent
investigation, other than those created by or arising under the Delaware LLC Act
and the New York Limited Liability Company Law.

(iv) To our knowledge, there are no contracts, agreements or understandings
between either of the Issuers, or any Guarantor and any person granting such
person the right (other than rights that have been waived or satisfied) to
require the Issuers or any Guarantor to file a registration statement under the
Act with respect to any securities of the Issuers or any Guarantor (other than
the Registration Rights Agreement) owned or to be owned by such person, and
which are substantially similar to the Notes, the Guarantees, or the Exchange
Notes, or to require either of the Issuers or any Guarantor to include any other
securities in the securities registered pursuant to the Registration Rights
Agreement.

(v) This Agreement has been duly executed and delivered by each of the Issuers
and the Guarantors.

(vi) The Partnership Agreement and each of the limited liability company
agreements (except in the case of CNYOGC, the operating agreement) of the
Guarantors has been duly authorized and validly executed and delivered by the
parties thereto. Each of the foregoing agreements constitutes a valid and
legally binding agreement of the parties thereto, enforceable against such
entity in accordance with its respective terms, subject to (A) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (B) public policy,
applicable law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealing.

(vii) The Issuers have all requisite corporate or partnership power and
authority to issue, sell and deliver the Notes. The Notes have been duly
authorized by the Issuers and, when duly executed by the Issuers in accordance
with the terms of the Indenture, assuming due authentication of the Notes by the
Trustee, upon delivery to the Initial Purchasers against payment therefor in
accordance with the terms hereof, will be validly issued and delivered, and will
constitute valid and binding obligations of the Issuers entitled to the benefits
of the Indenture, enforceable against the Issuers in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium, and other similar laws relating
to or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and by an implied covenant of good faith and fair dealing.

(viii) The Exchange Notes have been duly and validly authorized by the Issuers
and if and when duly issued and authenticated in accordance with the terms of
the Indenture and delivered in accordance with the Exchange Offer provided for
in the Registration Rights Agreement, will constitute valid and binding
obligations of the Issuers entitled to the benefits of the Indenture,
enforceable against the Issuers in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,

 

C-2



--------------------------------------------------------------------------------

reorganization, moratorium, and other similar laws relating to or affecting
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and by an implied covenant of good faith and fair dealing.

(ix) The Guarantee of each of the Guarantors has been duly authorized by that
Guarantor and, when the Notes have been duly executed by the Issuers and
authenticated by the Trustee in accordance with the terms of the Indenture and
delivered and paid for by the Initial Purchasers in accordance with the terms of
the Purchase Agreement, the Guarantee of each Guarantor will constitute the
valid and binding obligations of that Guarantor, enforceable against that
Guarantor in accordance with their terms except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and by an implied covenant of
good faith and fair dealing.

(x) The Exchange Guarantee of each of the Guarantors has been duly and validly
authorized by that Guarantor and, upon the due execution and authentication of
the Exchange Notes in accordance with the Indenture and the issuance and
delivery of the Exchange Notes in the Exchange Offer contemplated by the
Registration Rights Agreement, will constitute valid and binding obligations of
the Guarantors, entitled to the benefits of the Indenture, enforceable against
the Guarantors in accordance with their terms except as such enforceability may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, and other similar laws relating to or affecting creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and by an
implied covenant of good faith and fair dealing.

(xi) The Indenture has been duly authorized, executed and delivered by each of
the Issuers and the Guarantors and, assuming the due authorization, execution
and delivery thereof by the Trustee, is the legally valid and binding agreement
of the Inergy Parties, enforceable against the Inergy Parties in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other similar
laws relating to or affecting creditors’ rights generally, by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and by an implied covenant of good faith and
fair dealing; no qualification of the Indenture under the 1939 Act is required
in connection with the offer, issuance and sale of the Notes or in connection
with the Exempt Resales. The Indenture conforms in all material respects to the
requirements of the 1939 Act and the rules and regulations of the Commission
applicable to an indenture that is qualified thereunder.

(xii) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Issuers and the Guarantors and, assuming the due execution and
delivery thereof by the Initial Purchasers, is the legally valid and binding
agreement of the Inergy Parties, enforceable against the Inergy Parties in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditor’s rights generally, by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law), by an implied covenant of good faith and fair
dealing and, as to rights of indemnification and contribution thereunder may be
limited by federal or state law or by principles of public policy.

 

C-3



--------------------------------------------------------------------------------

(xiii) The statements set forth in the Offering Memorandum under the captions
“Description of Notes,” insofar as they purport to constitute a summary of the
terms of the Notes, Indenture, the Guarantees and the Registration Rights
Agreement and under the captions “Description of Other Indebtedness—Senior
Notes,” and “Certain United States Federal Tax Considerations” insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate in all material respects. Treasury Department Circular 230
Notice—This document was not intended or written to be used, and cannot be used,
by any person, for the purpose of (i) avoiding penalties that may be imposed on
that person or (ii) to promote, market or recommend any transaction or matter
addressed herein.

(xiv) None of the offering, issuance and sale of the Notes and the Guarantees by
the Issuers and the Guarantors, the execution, delivery and performance of the
Notes, the Guarantees, the Exchange Notes, the Indenture, the Registration
Rights Agreement, the Exchange Guarantees and this Agreement by the Inergy
Parties, or the consummation by each of them of the transactions contemplated
hereby and thereby (A) constitutes or will constitute a violation of their
respective Organizational Documents, (B) constitutes or will constitute a breach
or violation of, or a default (or an event which, with notice or lapse of time
or both, would constitute such a default) under, any agreement filed or
incorporated by reference as an exhibit to the Partnership’s annual report on
Form 10-K for the year ended September 30, 2009, the Partnership’s quarterly
report on Form 10-Q for the period ended December 31, 2009, the Partnership’s
quarterly report on Form 10-Q for the period ended March 31, 2010, the
Partnership’s quarterly report on Form 10-Q for the period ended June 30, 2010
or to the current reports of the Partnership on Form 8-K incorporated by
reference in the Offering Memorandum (excluding the Organizational Documents);
(C) violates or will violate the Delaware LP Act, the Delaware LLC Act, the
DGCL, the laws of the State of New York or, assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in this
Agreement and their compliance with their agreements set forth herein, federal
law (provided, however, that such counsel need express no opinion with respect
to compliance with any state securities or federal or state antifraud law except
as otherwise specifically stated in the opinion of such counsel), or (D) to our
knowledge, results or will result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of any of the Inergy Parties,
which breaches, violations, defaults or liens, in the case of clauses (B),
(C) or (D) would, individually or in the aggregate, have a Material Adverse
Effect.

(xv) No registration under the Act of the Notes is required for the sale of the
Notes to the Initial Purchasers as contemplated hereby or for the Exempt
Resales, assuming (i) the accuracy of the Initial Purchasers’ representations in
this Agreement and (ii) the accuracy of the Inergy Parties’ representations
contained herein.

(xvi) None of the Inergy Parties is now, and after the sale of the Notes to be
sold by the Issuers hereunder, the issuance of the Guarantees and the
application of the net proceeds from such sale as described in the Offering
Memorandum under the caption “Use of Proceeds,” none of the Inergy Parties will
be an “investment company” as such term is defined in the Investment Company Act
of 1940, as amended.

 

C-4



--------------------------------------------------------------------------------

Such counsel shall also have furnished to the Initial Purchasers a written
statement, addressed to the Initial Purchasers and dated the Closing Date, in
form and substance satisfactory to the Initial Purchasers, to the effect that
such counsel has participated in conferences with officers and other
representatives of the Issuers and Guarantors and the independent registered
public accounting firm of the Partnership and your representatives, at which the
contents of the Offering Memorandum and related matters were discussed, and
although such counsel has not independently verified, is not passing on, and is
not assuming any responsibility for the accuracy, completeness or fairness of
the statements contained in or incorporated by reference in, the Offering
Memorandum (except to the extent specified in the foregoing opinion), based on
the foregoing, nothing has come to the attention of such counsel that causes it
to believe that:

(a) the Final Offering Memorandum, as of its date and as of the Closing Date,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; or

(b) the Preliminary Offering Memorandum and the Pricing Disclosure Supplement,
as of the Applicable Time, contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

in each case other than (1) the financial statements included or incorporated by
reference therein, including the notes and schedules thereto and the auditors’
reports thereon, and (2) the other financial and accounting data included or
incorporated by reference therein, as to which such counsel need express no
belief.

In rendering such opinion, such counsel may (A) rely, to the extent such counsel
deems proper, in respect of matters of fact upon representations of the Inergy
Parties set forth in this Agreement and upon certificates of officers and
employees of the Issuers and Guarantors and upon information obtained from
public officials, (B) assume that all documents submitted to them as originals
are authentic, that all copies submitted to them conform to the originals
thereof, and that the signatures on all documents examined by them are genuine,
(C) state that their opinion is limited to federal laws, the Delaware LP Act,
the Delaware LLC Act, and the DGCL and the laws of the State of New York,
(D) with respect to the opinions expressed in subparagraphs (i) through
(vi) above as to the due qualification or registration as a foreign limited
partnership, corporation or limited liability company, as the case may be, state
that such opinions are based upon certificates of foreign qualification or
registration provided by the Secretary of State of the States listed on an
exhibit to such opinion (each of which shall be dated as of a date not more than
fourteen days prior to the Closing Date and shall be provided to you), and
(E) state that they express no opinion with respect to (i) any permits to own or
operate any real or personal property or (ii) state or local taxes or tax
statutes to which any of the limited partners of the Partnership or any of the
other Inergy Parties may be subject.

 

C-5



--------------------------------------------------------------------------------

Exhibit D

Laura Ozenberger Opinion

Laura Ozenberger shall have furnished to the Initial Purchasers her written
opinion, addressed to the Initial Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to Wells Fargo Securities, LLC, to the
effect that:

(i) None of the offering, issuance and sale of the Notes and the Guarantees by
the Issuers and the Guarantors, respectively, the execution, delivery and
performance of the Notes, the Guarantees, the Exchange Notes, the Exchange
Guarantees, the Indenture, the Registration Rights Agreement and this Agreement
by the Issuers and the Guarantors, or the consummation by each of them of the
transactions contemplated hereby (A) constitutes or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under, any agreement, lease or instrument
known to her (excluding the Credit Agreement or any Organizational Document and
any other agreement filed or incorporated by reference as an exhibit to the
Partnership’s annual report on Form 10-K for the year ended September 30, 2009,
the Partnership’s quarterly report on Form 10-Q for the period ended
December 31, 2009, the Partnership’s quarterly report on Form 10-Q for the
period ended March 31, 2010, the Partnership’s quarterly report on Form 10-Q for
the period ended June 30, 2010 or to the current reports of the Partnership on
Form 8-K incorporated by reference in the Offering Memorandum, as to which such
counsel need not express an opinion) to which any of the Inergy Parties or any
of their properties may be bound, or (B) will result, to my knowledge, in any
violation of any federal or Missouri judgment, order, decree, rule or regulation
of any court or arbitrator or governmental agency having jurisdiction over the
Inergy Parties or any of their assets or properties (such opinion with respect
to federal law assumes the accuracy of the representations and warranties of the
Initial Purchasers contained in the Agreement and their compliance with their
agreements set forth therein) (provided, however, that such counsel need express
no opinion with respect to compliance with any state securities or federal or
state antifraud law except as otherwise specifically stated in the opinion of
such counsel), which breaches, violations, defaults or liens, in the case of
clauses (A), or (B) would, individually or in the aggregate, have a Material
Adverse Effect.

(ii) Except as described in the Offering Memorandum, to my knowledge there is no
litigation, proceeding or governmental investigation pending or threatened
against any of the Inergy Parties or to which any of the Inergy Parties is a
party or to which any of their respective properties is subject, which, if
adversely determined to such Inergy Parties, is reasonably likely to have a
Material Adverse Effect.

Such counsel shall also have furnished to the Initial Purchasers a written
statement, addressed to the Initial Purchasers and dated the Closing Date, in
form and substance satisfactory to the Initial Purchasers, to the effect that
such counsel has participated in conferences with officers and other
representatives of the Issuers and Guarantors and the independent registered
public accounting firm of the Partnership and your representatives, at which the
contents of the Offering Memorandum and related matters were discussed, and
although such counsel has not independently verified, is not passing on, and is
not assuming any responsibility for the accuracy, completeness or fairness of
the statements contained in, the Offering Memorandum, based on the foregoing,
nothing has come to the attention of such counsel that causes her to believe
that:

(a) the Final Offering Memorandum, as of its date and as of the Closing Date,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; or

 

D-1



--------------------------------------------------------------------------------

(b) the Preliminary Offering Memorandum and the Pricing Disclosure Supplement,
as of the Applicable Time, contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

in each case other than (1) the financial statements included or incorporated by
reference therein, including the notes and schedules thereto and the auditors’
reports thereon, and (2) the other financial and accounting data included or
incorporated by reference therein, as to which such counsel need express no
belief.

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon representations of the Inergy Parties set forth in this Agreement and
upon certificates of officers and employees of the Inergy Parties and upon
information obtained from public officials, (B) assume that all documents
submitted to her as originals are authentic, that all copies submitted to her
conform to the originals thereof, and that the signatures on all documents
examined by her are genuine, (C) state that her opinion is limited to the laws
of the state of Missouri, and (D) state that she expresses no opinion with
respect to state or local taxes or tax statutes to which any of the limited
partners of the Partnership or any of the other Inergy Parties may be subject.

 

D-2



--------------------------------------------------------------------------------

Exhibit E

Joinder Agreement

WELLS FARGO SECURITIES, LLC

BARCLAYS CAPITAL INC.

J.P. MORGAN SECURITIES LLC

BANC OF AMERICA SECURITIES LLC

CREDIT SUISSE SECURITIES (USA) LLC

CITIGROUP GLOBAL MARKETS INC.

MORGAN STANLEY & CO. INCORPORATED

SUNTRUST ROBINSON HUMPHREY, INC.

c/o Wells Fargo Securities, LLC

301 South College Street

Charlotte, North Carolina 28288

Ladies and Gentlemen:

Reference is made to (i) the Purchase Agreement (the “Purchase Agreement”) dated
September 13, 2010, initially among Inergy, L.P., a Delaware limited partnership
(the “Partnership”), Inergy Finance Corp., a Delaware corporation (“Finance
Corp” and together with the Partnership, the “Issuers”), the Guarantors named
therein and you (the “Initial Purchasers”), concerning the purchase of the Notes
(as defined in the Purchase Agreement) from the Issuers by the Initial
Purchasers, and (ii) the Registration Rights Agreement (the “Registration Rights
Agreement”) dated as of the Closing Date among the same parties relating to an
exchange offer to be made for the Notes. Capitalized terms used herein but not
defined herein shall have the meanings assigned to such terms in the Purchase
Agreement.

The undersigned Guarantors agree that this letter agreement is being executed
and delivered in connection with the issue and sale of the Offered Securities
pursuant to the Purchase Agreement and as required by Section 2 of the Purchase
Agreement, and is being executed concurrently with the consummation of the
transactions contemplated by the Tres Palacios Purchase Agreement and as a
condition to the release to the Company of the funds in the Escrow Account.

 

  (i) Joinder. The undersigned Guarantors hereby agree to be bound by the terms,
conditions and other provisions of each of the Purchase Agreement and the
Registration Rights Agreement, including, without limitation, the indemnity and
contribution provisions contained in Section 8 of the Purchase Agreement and in
Section 5 of the Registration Rights Agreement, with all attendant rights,
duties and obligations stated therein, on a joint and several basis with the
parties hereto and thereto, with the same force and effect as if originally
named as a Guarantor therein and as if such Guarantor had executed the Purchase
Agreement and the Registration Rights Agreement on the respective dates thereof.

 

E-1



--------------------------------------------------------------------------------

  (ii) Representations, etc. Each of the undersigned Guarantors has all
requisite limited liability company power and authority to execute and deliver
this Agreement, and all limited liability company action required to be taken by
it for the due and proper authorization, execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby has
been duly and validly taken; and this Agreement has been duly executed and
delivered by each of the undersigned Guarantors and is enforceable against such
Guarantor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless whether such enforceability is
considered in a proceeding in equity or at law).

 

  (iii) GOVERNING LAW. THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

  (iv) Counterparts. This letter agreement may be signed in counterparts (which
may include counterparts delivered by any standard form of telecommunication),
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

  (v) Amendments. No amendment or waiver of any provision of this Agreement, nor
any consent or approval to any departure therefrom, shall in any event be
effective unless the same shall be in writing and signed by the parties hereto.

 

  (vi) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

[signature page follows]

 

E-2



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please indicate your acceptance of this letter agreement by signing in the space
provided below, whereupon this letter agreement will become a binding agreement
between the Guarantors and the several Initial Purchasers in accordance with its
terms.

 

GUARANTORS: TRES PALACIOS GAS STORAGE LLC By:  

 

  Name:   Title: TP GAS LESSOR LLC By:  

 

  Name:   Title:

 

E-3